NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 BP AUTO GROUP, LLC d/b/a
 HACKETTSTOWN HYUNDAI, PICON
 AUTO GROUP, LLC d/b/a NEWTON
 KIA, PICON AUTO, LLC d/b/a                                    Civ. No. 18-12510
 TACONIC KIA,
                                                               OPINION
                    Plaintiffs,

          v.

 THE REYNOLDS AND REYNOLDS
 COMPANY,

                    Defendant.

THOMPSON, U.S.D.J.

                                      INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss and Compel Arbitration

filed by Defendant The Reynolds and Reynolds Company (“Defendant”). (ECF No. 7.) Plaintiffs

BP Auto Group, LLC d/b/a Hackettstown Hyundai (“Hackettstown Hyundai”); Picon Auto

Group, LLC d/b/a Newton Kia (“Newton Kia”); and Picon Auto, LLC d/b/a Taconic Kia

(“Taconic Kia”) (collectively, “Defendants”) oppose. (ECF No. 12.) The Court has decided the

Motion based on the written submissions of the parties and without oral argument pursuant to

Local Civil Rule 78.1(b). For the following reasons, Defendant’s Motion is granted.

                                       BACKGROUND

       This case concerns the question of whether the parties must arbitrate their contract

disputes. Plaintiffs are all businesses operating automobile dealerships. (Compl. ¶¶ 2–4, ECF No.

1.) Defendant is a company providing “automobile dealership support services and technology.”




                                                1
(Id. ¶ 5.) In September 2009, Plaintiff Hackettstown Hyundai and Defendant executed an

Authorization Letter. (Id. ¶ 13; Authorization Letter, Allen Aff. at 5, ECF No. 7-2.) The

Authorization Letter states in part, “By signing this Authorization Letter, You are agreeing that

Items and Services will be provided for Your use pursuant to this Authorization Letter and the

current Master Agreement.” (Authorization Letter.) The Master Agreement, in turn, states,

“Disputes will be resolved as provided in the Customer Guide.” (Master Agreement, Allen Aff.

at 29.) And the Customer Guide contains the following language:

        Any disputes between us related directly or indirectly to an Order will be settled
        by binding arbitration (except for disputes involving your failure to pay amounts
        due to us or violation of any proprietary rights of Other Providers or us) under the
        American Arbitration Association Rules except as specifically stated herein. It
        does not matter whether the controversy is based on contract, tort, strict liability
        or other legal theory. . . . The Federal Arbitration Act, 9 U.S.C. Sections 115 [sic],
        not state law, will govern the ability to arbitrate any and all aspects of any
        arbitration.

(Customer Guide, Allen Aff. at 42.)

        Plaintiffs Newton Kia and Taconic Kia executed with Defendant documents called

“Exhibits” which state, “This Exhibit incorporates all of the terms of the Authorization Letter,

Defined Terms, Master Agreement and Customer Guide.” (Newton Exhibit: Allen Aff. at 6;

Taconic Exhibit: Allen Aff. at 19.)

        In April 2018, Defendant claimed that Plaintiffs had failed to make payments as required

by contract and demanded arbitration of those disputes before the American Arbitration

Association (“AAA”). (Compl. ¶ 17.) Plaintiffs say that they “have challenged the jurisdiction of

the arbitrator, [but] they made it clear that their application should not be construed as a

submission to the jurisdiction of the arbitrator.” (Id. ¶ 20.)

        On August 7, 2018, Plaintiffs filed the present suit seeking declaratory judgment that (1)

the parties never agreed to arbitrate any dispute (id. ¶¶ 34–36); (2) the parties never agreed to



                                                   2
arbitrate questions of arbitrability (id. ¶¶ 37–39); (3) the parties never agreed to arbitrate the

underlying dispute about Plaintiffs’ alleged failure to pay amounts due under the contract (id. ¶¶

40–42); and (4) the arbitration agreement in the Customer Guide is unenforceable (id. ¶¶ 43–45).

       On September 25, 2018, Defendant moved to dismiss and compel arbitration. (ECF No.

7.) Plaintiffs opposed on October 22, 2018 (ECF No. 12), and Defendant replied on October 29,

2018 (ECF No. 13). Defendant’s Motion is presently before the Court.

                                       LEGAL STANDARD

       Where there is a contract between the parties that provides for arbitration, there is “an

‘emphatic federal policy in favor of arbitral dispute resolution.’” KPMG LLC v. Cocchi, 565 U.S.

18, 21 (2011) (per curiam) (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,

473 U.S. 614, 631 (1985)). “Any doubt concerning the scope of arbitrability should be resolved

in favor of arbitration.” Mitsubishi Motor Corp., 473 U.S. at 626 (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983)); see also Gray Holdco, Inc. v.

Cassady, 654 F.3d 444, 451 (3d Cir. 2011). When a party refuses to submit to arbitration

pursuant to a valid contract provision, the party seeking to arbitrate may petition a court for an

order compelling arbitration. 9 U.S.C. § 4.

       In order for this presumption in favor of arbitration to apply, there must be a valid

contract between the parties. The Court must find that “(1) there is an agreement to arbitrate and

(2) the dispute at issue falls within the scope of that agreement.” Century Indem. Co. v. Certain

Underwriters at Lloyd's, London, 584 F.3d 513, 523 (3d Cir. 2009).

       “The question whether parties have submitted a particular dispute to arbitration, i.e., the

‘question of arbitrability,’ is ‘an issue for judicial determination [u]nless the parties clearly and

unmistakably provide otherwise.’” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83




                                                   3
(2002) (quoting AT&T Tech, Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986))

(emphasis and alterations in original). Questions of arbitrability include only the questions of

“whether the parties have a valid Arbitration Agreement at all” and “whether a concededly

binding arbitration clause applies to a certain type of controversy.” Puelo v. Chase Bank USA,

N.A., 605 F.3d 172, 178 (3d Cir. 2010) (quoting Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444,

452 (2003)).

                                            DISCUSSION

          Each Plaintiff in this case entered into an agreement with Defendant that incorporates by

reference the Customer Guide. Plaintiff Hackettstown Hyundai executed an Authorization Letter

that reads, in part, “By signing this Authorization Letter, You are agreeing that Items and

Services will be provided for Your use pursuant to . . . the current Master Agreement,” and the

Master Agreement states, “Disputes will be resolved as provided in the Customer Guide.”

Plaintiffs Newton Kia and Taconic Kia each executed Exhibits, and these Exhibits by their terms

“incorporate[] all of the terms of the . . . Customer Guide.” Because all Plaintiffs entered into

contracts that incorporated by reference the terms of the Customer Guide, they have made clear

their intent to be bound by the terms of the Customer Guide. See KeyBank Nat’l Ass’n v. Sw.

Greens of Ohio, LLC, 988 N.E.2d 32, 39 (Ohio 2013) (finding that parties are bound by

documents incorporated by reference). 1

          Given that the parties have agreed to the terms of the Customer Guide, the next question

is whether the Customer Guide’s terms “clearly and unmistakably provide” for an arbitrator to

decide questions of arbitrability. Howsam, 537 U.S. at 83 (internal citation omitted). The

Customer Guide states that, “Any disputes between us related directly or indirectly to an Order



1   The contracts here apply Ohio contract law. (Allen Aff. at 29, § 7(h).)


                                                   4
will be settled by binding arbitration . . . .” This clause is sweeping in scope. Its breadth, in

combination with the “emphatic federal policy in favor of arbitral dispute resolution,” KPMG,

565 U.S. at 21, suggests that the parties intended for the question of arbitrability to decided by an

arbitrator.

        Looking more closely at the clause in question, it applies to all disputes (1) between the

parties (2) related directly or indirectly to an Order. As to the first point, the case at hand is

clearly a dispute between the parties to the Customer Guide. As to the second, the underlying

case arose from Plaintiffs’ alleged failure to pay for various orders. The question of arbitrability

is at least indirectly related to that dispute because the question of arbitrability is relevant to how

the underlying contract dispute (concerning failure to pay) will be resolved. Indeed, the parties

would likely not find themselves in federal court litigating the question of arbitrability if it were

unrelated to the underlying contract dispute. Because the Customer Guide calls for arbitrating all

disputes directly or indirectly related to an Order, and the present question of arbitrability falls

squarely within those boundaries, the clause “clearly and unmistakably” requires an arbitrator to

decide questions of arbitrability.

                                           CONCLUSION

        For the reasons stated above, Defendant’s Motion to Dismiss and Compel Arbitration is

granted. An appropriate Order will follow.


Date:     12/17/2018                                            /s/ Anne E. Thompson
                                                                ANNE E. THOMPSON, U.S.D.J.




                                                   5
